COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





FREDDIE CLARENCE MURRAY,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-06-00290-CR

Appeal from
 416th District Court

of Collin County, Texas

(TC #416-82521-05)



 

 

 




O P I N I O N

            Freddie Clarence Murray, pro se, appeals his conviction of indecency with a child.  A jury
found Appellant guilty and assessed his punishment at imprisonment for a term of twenty years.  We
affirm. 
            Appellant chose to represent himself at trial and on appeal after being fully admonished by
the trial court of the dangers and disadvantages of self-representation.  See Faretta v. California, 422
U.S. 806, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975); Collier v. State, 959 S.W.2d 621, 625
(Tex.Crim.App. 1997).  Appellant has not filed a brief on his behalf in this appeal.  On March 14,
2007, we ordered the trial court to conduct a hearing in accordance with Tex.R.App.P. 38.8(b).  The
trial court determined that Appellant wished to prosecute the appeal but he persisted in his desire to
proceed on appeal without the assistance of counsel.  Despite being given extensions of time,
Appellant did not file a brief.  We therefore submitted the case without the benefit of briefs. 
Tex.R.App.P. 38.8(b)(4).  In the interest of justice, we have reviewed the entire record.  See Lott v.
State, 874 S.W.2d 687, 688 (Tex.Crim.App. 1994).  Having found no unassigned fundamental error,
we affirm the judgment of the trial court.

October 2, 2008                                                           
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)